         Case 3:19-cv-04540-CRB Document 1-2 Filed 08/05/19 Page 1 of 2



              CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

        The undersigned certifies as follows:

        1.                 I have reviewed the complaint in this matter against Shutterfly, Inc. (“Shutterfly”)

and others and authorized the filing thereof.

        2.                 I did not purchase the security that is the subject of this action at the direction of

counsel or in order to participate in any private action.

        3.                 I am willing to serve as a representative party on behalf of a class, including

providing testimony at deposition and trial, if necessary.

        4.                 My transactions in Shutterfly securities that are the subject of the complaint during

the class period specified in the complaint are set forth in the chart attached hereto.

        5.                 I have not sought to serve or served as a class representative under the federal

securities laws in the last three years, other than as listed below (if any):



        6.                 I will not accept any payment for serving as a representative party beyond the

undersigned’s pro rata share of any recovery, except as ordered or approved by the court, including

any award for reasonable costs and expenses (including lost wages) directly relating to the

representation of the class.

        I hereby certify, under penalty of perjury, that the foregoing is true and correct.
             Aug 3, 2019
Date: July __, 2019
                                                                     Andy Cheung (Aug 3, 2019)

                                                                                          Andy Cheung
        Case 3:19-cv-04540-CRB Document 1-2 Filed 08/05/19 Page 2 of 2



    Transaction               Trade Date         Quantity     Price per Share
     (Purchase or Sale)
Purchase                  6/4/2018         200 shares       $48.20
